

117 HR 668 IH: Jobs Now Youth Employment Act
U.S. House of Representatives
2021-02-01
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 668IN THE HOUSE OF REPRESENTATIVESFebruary 1, 2021Mr. Rush introduced the following bill; which was referred to the Committee on Education and LaborA BILLTo direct the Secretary of Labor to fund youth workforce investment activities for certain local areas, and for other purposes.1.Short titleThis Act may be cited as the Jobs Now Youth Employment Act.2.Youth workforce investment activities(a)In generalFrom the amount made available under subsection (e) for a fiscal year, the Secretary shall make allotments to local areas pursuant to subsection (b) for youth workforce investment activities under section 129 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3164).(b)FormulaThe allotment to a local area under subsection (a) shall be made on the basis of the relative number of long-term unemployed individuals in each local area, compared to the total number of long-term unemployed individuals in all local areas.(c)Data collectionIn carrying out subsection (a), the Secretary shall—(1)beginning not later than 180 days after the date of the enactment of this Act and annually thereafter, the Secretary shall collect long-term unemployment rates for local areas; and(2)identify local areas that have long-term unemployment rates above the national average for the year for which such data is collected.(d)DefinitionIn this section:(1)Local areaThe term local area has the meaning given such term under section 3 of the Workforce Innovation and Opportunity Act (29 U.S.C. 3102).(2)Long-term unemploymentThe term long-term unemployment, used with respect to a local area, means the number of individuals in such local area who have been unemployed for 15 weeks or more.(3)SecretaryThe term Secretary means the Secretary of Labor.(e)Authorization of appropriationsThere is authorized to be appropriated to carry out the activities described in subsection (a) $10,000,000,000 for each year in the 10-year period beginning on the date that is the first fiscal year that commences following the existence of data collected under subsection (c).